IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                February 4, 2009
                              No. 08-50226 c/w
                               No. 08-50229                 Charles R. Fulbruge III
                             Summary Calendar                       Clerk


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

LOUIS MICHAEL DAVILA

                                           Defendant-Appellant


                 Appeals from the United States District Court
                       for the Western District of Texas
                         USDC No. 5:02-CR-639-ALL
                         USDC No. 5:01-CR-035-ALL


Before KING, DENNIS, & OWEN, Circuit Judges.
PER CURIAM:*
      Louis Michael Davila appeals the 24-month sentences imposed upon the
revocation of his three terms of supervised release, resulting in an aggregate
term of 72 months in prison. This court has declined to resolve which standard
of review applies to revocation sentences following United States v. Booker, 543
U.S. 220 (2005), and we decline to do so now as Davila’s sentences pass muster


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 08-50226 c/w
                                 No. 08-50229

under the more exacting Booker unreasonableness standard. See United States
v. McKinney, 520 F.3d 425, 428 (5th Cir. 2008).
      For the first time on appeal, Davila argues that the district court
procedurally erred by basing the revocation sentences on clearly erroneous facts.
See Gall v. United States, 128 S. Ct. 586, 597 (2007). Because he did not raise
this issue in the district court, review is for plain error only. See United States
v. Lopez-Velasquez, 526 F.3d 804, 806 (5th Cir.), cert. denied, 2008 WL 2914331
(Dec 1, 2008) (No. 08-5514); United States v. Peltier, 505 F.3d 389, 391-92 (5th
Cir. 2007), cert. denied, 128 S. Ct. 2959 (2008). For the purpose of preserving the
issue for further review, Davila argues that plain error review does not apply to
claims of procedural unreasonableness but concedes that this argument is
foreclosed by circuit precedent.
      Davila argues that the district court erred by basing the 24-month
revocation sentences on the clearly erroneous facts that Davila was free to report
to his probation officer for 23 months but failed to do so and that Davila received
an extremely lenient five month sentence on his forged security offense to be
served concurrently with the sentences imposed on his two counts of using false
identification to commit a felony theft offense. Davila has not shown an error
that is clear or obvious and that affects his substantial rights. See United States
v. Baker, 538 F.3d 324, 332 (5th Cir. 2008).
      AFFIRMED.




                                        2